Citation Nr: 1634278	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  13-26 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for ischemic heart disease.

4. Entitlement to service connection for degenerative joint disease of the lumbar spine.

5. Entitlement to service connection for a cervical spine condition.

6. Entitlement to service connection for left knee strain.

7. Entitlement to service connection for right knee strain.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals on appeal from October 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In May 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) review of any additional evidence received after the hearing, and the record was held open for 30 days; he submitted additional evidence in July 2016.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The Veteran testified that after the bomb explosion in the Tower of London, he went straight to the dispensary on base for medical care, and when he returned stateside, he had additional medical tests, to include x-rays.  The Veteran's service treatment records are incomplete.  While the AOJ has made attempts to obtain complete STRs, specific attempts need to be made to obtain any treatment records from immediately after the Veteran's reported injuries following the Tower of London bombing.  If these records are unavailable, the Veteran must be notified and provided the opportunity to submit any such records he has in his possession.  Further, additional efforts should be made to attempt to verify the Veteran's account of being near the Tower of London during the explosion.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the U. S. Army and Joint Services Records Research Center (JSRRC), and request corroboration of the Veteran's report that he was near the Tower of London working as a photographer during the July 1974 bomb explosion.  The AOJ should take appropriate action to follow-up on any other avenues for corroborating the claim as may be suggested by JSRRC.

2. Arrange for another search for the Veteran's STRs not already associated with the claims file, to especially include records for medical treatment in approximately July 1974, while the Veteran was stationed overseas.  If no further records are available, the reasons for unavailability should be noted in the record, and the Veteran should be provided the opportunity to provide copies of these records.

3. The AOJ should then review the record and perform any necessary additional development identified by the AOJ, to include considering obtaining VA examinations for the claims on appeal.  Then, readjudicate the claims.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




